Citation Nr: 0822062	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 17, 2004, 
for the award of a 10 percent rating for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO, inter 
alia, granted an increased rating of 10 percent, for the 
veteran's bilateral tinnitus, effective November 17, 2004.  
In May 2006, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On November 17, 2005, the veteran filed a claim for an 
increased rating for bilateral tinnitus.  

3.  In March 2006, the RO increased the rating for bilateral 
tinnitus from 0 to 10 percent, based on liberalizing change 
in the law which became effective in June 1999, the assigned 
effective date of November 17, 2004 is one year prior to the 
date of the claim for increase.


CONCLUSION OF LAW

The claim for an effective date earlier than November 14, 
2004, for the assignment of a 10 percent rating for service-
connected bilateral tinnitus, is without legal merit.   
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.157, 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Regarding the claim on appeal, the appellant has been 
notified of the reasons for the denial of the claim, and has 
been afforded opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. §  
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

An earlier effective date may potentially be granted based on 
a change of law or Department of Veterans Affairs issue.  
Under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue. Where 
pension, compensation, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement. If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).   

The basic facts in this case are not in dispute.  The veteran 
initially filed his claim for service connection for ringing 
in the ears in January 1963.  An April 1963 rating decision 
granted service connection and assigned an initial, 
noncompensable rating, effective April 10, 1962.  

No additional correspondence was received from the veteran 
until November 17, 2005, when the RO received a claim for an 
increase in benefits.  The RO subsequently assigned a 10 
percent rating effective from one year prior to the date of 
claim, pursuant to 38 C.F.R. § 3.114, because the increased 
rating was based on a liberalizing change in the law which 
had occurred more than one year earlier.  In this regard, the 
Board notes that the criteria for evaluating tinnitus were 
revised so as to eliminate the requirement that the tinnitus 
be due to head injury, concussion or acoustic trauma.  
Regulatory changes amended the portion of the VA Schedule for 
Rating Disabilities pertaining to the ears.  This amendment 
was effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 
(May 11, 1999). 
  
Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999, Diagnostic Code 6260 provided a 
single 10 percent rating when tinnitus was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (in effect prior to 
June 10, 1999).  The amended regulations continue to provide 
a single 10 percent disability rating for tinnitus, but the 
only requirement is that the tinnitus be recurrent.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2007).  

The veteran contends that he is entitled to an earlier 
effective date for a compensable rating for tinnitus.  The 
Board finds, however, that at no time prior to November 17, 
2005, does the record reflect any correspondence from the 
appellant, or, pursuant to 38 C.F.R. § 3.157, a VA medical 
record, that could be construed as a request for an increased 
rating.  Under these circumstances, the effective date can be 
no earlier than November 17, 2004, one year prior to the date 
of the claim for increase.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date prior to November 17, 
2004 for the award of a 10 percent rating for bilateral 
tinnitus is assignable, the claim for an earlier effective 
date must be denied.  Where, as here, the law and not the 
evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 
 

ORDER

An effective date prior to November 17, 2004, for the award 
of a 10 percent rating for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


